DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to because it contains language in the alternative. The phrase, “[according] to an embodiment, provided is […],” is requiring the reader to go into the specification for further detail. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 & 25-29 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2019/039324 A1) (hereinafter Abe) in view of Toma et al., “Description of SDR video coding technology proposal by Panasonic,” Joint Video Exploration Team (JVET), JVET-J0020, 10-20 April 2018 (hereinafter Toma).

Regarding claim 16, Abe discloses an image decoding method performed by an image decoding apparatus [Paragraph [0173], decoder decoding encoded signal], the image decoding method comprising: 
obtaining, from a bitstream, information related to a motion vector for a current block [Paragraph [0190]-[0192], motion information (for example, a motion vector) of the current block parsed from an encoded bitstream]; 
obtaining, from the bitstream, partition shape information for the current block [Paragraphs [0230] & [0243], decoder parsing one or more parameters from bitstream, including a partition parameter indicative of splitting of an image block into non-rectangular shapes]; 
selecting a first motion vector for a triangular partition from among motion vectors of candidate blocks [Paragraph [0153]-[0163] & [0194]-[0198], process predicts a first motion vector for the first partition. For example, the predicting of the first motion vector may include selecting the first motion vector from a first set of motion vector candidates]; 
selecting a second motion vector for a partition from among the motion vectors of the candidate blocks [Paragraph [0153]-[0163] & [0194]-[0198], process predicts a second motion vector for the second partition. For example, the predicting of the second motion vector may include selecting the second motion vector from a second set of motion vector candidates]; 
obtaining a first prediction block for the current block based on the first motion vector [Paragraph [0153]-[0163] & [0194]-[0199], motion compensation process is performed to obtain first partition using first motion vector], and 
obtaining a second prediction block for the current block based on the second motion vector [Paragraph [0153]-[0163] & [0194]-[0199], motion compensation process is performed to obtain second partition using second motion vector]; 
obtaining a final prediction block by combining the first prediction block and the second prediction block by using a weight value [Paragraph [0182]-[0200], Prediction process may involve weighting first values of boundary pixels predicted based on the first partition and second values predicted based on the second partition]; and 
reconstructing the current block by using the final prediction block [Paragraph [0182]-[0212], adder 208 which, in operation, adds the residuals outputted from the inverse quantizer 204 and transformer 206 and predictions, as final prediction block, outputted from a prediction controller 220 to reconstruct blocks]. 
	However, Abe does not explicitly disclose selecting a first motion vector for a triangular partition from among motion vectors of candidate blocks comprised in a merge list, based on the information related to the motion vector; 
selecting a second motion vector for a partition from among the motion vectors of the candidate blocks comprised in the merge list, the partition being different from the triangular partition, based on the information related to the motion vector; 
obtaining a final prediction block by combining the first prediction block and the second prediction block by using a weight value based on the partition shape information.
	Toma teaches of selecting a first motion vector for a triangular partition from among motion vectors of candidate blocks comprised in a merge list, based on the information related to the motion vector;  selecting a second motion vector for a partition from among the motion vectors of the candidate blocks comprised in the merge list, the partition being different from the triangular partition, based on the information related to the motion vector [Pg. 13, Table 4, two motion vectors are derived from motion vector candidate list obtained from merge candidate list in skip/merge mode, based on syntax element triangle_idx, indicating two triangular movement vectors are signaled]; 
obtaining a final prediction block by combining the first prediction block and the second prediction block by using a weight value based on the partition shape information [Pg. 13, Adaptive weighting process is applied to derive final prediction for the whole CU using the two prediction blocks, based on Triangle_merge_flag, as partition shape information indicative that triangular prediction unit mode is enabled].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the triangular partitioning features of Toma as above, for increased coding performance for a lower algorithmic complexity and better hardware friendliness (Toma, 10 Closing Remarks).

Regarding claim 17, Abe and Toma disclose the image decoding method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Abe discloses wherein the merge list comprises motion vectors of candidate blocks that are available from among spatial blocks being spatially related to the current block and temporal blocks being temporally related to the current block [Paragraph [0129], a candidate list (a candidate list may be a merge list) of candidates, each including a prediction motion vector (MV), is generated with reference to motion vectors of encoded blocks that spatially or temporally neighbor the current block.].

Regarding claim 25, Abe and Toma disclose the image decoding method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Toma teaches wherein the obtaining of the final prediction block comprises obtaining the final prediction block according to a weighted sum of sample values comprised in the first prediction block and the second prediction block [Pg. 13-14, Adaptive weighting process is applied to derive final prediction for the whole CU using the two prediction blocks that are weighted and summed as shown in pg. 14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the triangular partitioning features of Toma as above, for increased coding performance for a lower algorithmic complexity and better hardware friendliness (Toma, 10 Closing Remarks).

Regarding claim 26, Abe and Toma disclose the image decoding method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Abe discloses wherein the triangular partition and the different partition have a shape obtained by splitting the current block from an upper-left corner of the current block toward a lower-right corner of the current block, or have a shape obtained by splitting the current block from an upper-right corner of the current block toward a lower-left corner of the current block [Paragraphs [0197]-[0220], Figs. 12-14, Current blocks split from upper left to lower right, or upper right to lower left].

Regarding claim 27, Abe and Toma disclose the image decoding method of claims 16 and 26, and are analyzed as previously discussed with respect to the claim.
Furthermore, Abe discloses of a computer-readable medium having recorded thereon a program for executing the image decoding method [Paragraph [0245] & [0283], Software for encoding and decoding moving pictures may be integrated into some type of a recording medium (such as a CD-ROM, a flexible disk, or a hard disk) that is readable by, for example, computer ex111] of any one of claims 16 to 26 [Claims 16 & 26].

Regarding claim 28, apparatus claim 28 is drawn to the apparatus using/performing the same method as claimed in claim 16 Therefore apparatus claim 28 corresponds to method claim 16, and is rejected for the same reasons of obviousness as used above.
Furthermore, Abe discloses an entropy decoder and a prediction decoder [Paragraph [0195], Fig. 10, image decoder, with entropy decoder 202 and intra/inter predictor 216/218 as prediction decoder]. 

Regarding claim 29, claim 29 is drawn to an image encoding method having limitations similar to the image decoding method of using the same as claimed in claims 16 treated in the above rejection. Therefore, method claim 29 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used above.
Furthermore, Toma discloses of generating a bitstream comprising information related to a motion vector indicated by the first motion vector and the second motion vector, and partition shape information for the current block [Pg. 11-13 & 62-67, syntaxes triangle_idx and triangle_merge_flag, as information related to motion vector and partition shape information, as signaled in a PEM bitstream].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the triangular partitioning features of Toma as above, for increased coding performance for a lower algorithmic complexity and better hardware friendliness (Toma, 10 Closing Remarks).

Claims 18, 20, 22, 24 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2019/039324 A1) (hereinafter Abe) and Toma et al., “Description of SDR video coding technology proposal by Panasonic,” Joint Video Exploration Team (JVET), JVET-J0020, 10-20 April 2018 (hereinafter Toma) in view of Blaser et al., “Description of SDR and 360 video coding technology proposal by TWTH Aachen University,” Joint Video Exploration Team (JVET), JVET-J0023, 2018-04-02 (hereinafter Blaser1).

Regarding claim 18, Abe and Toma disclose the image decoding method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Toma teaches the obtaining of, from the bitstream, the partition shape information [Pg. 13, Triangle_merge_flag, as partition shape information indicative that triangular prediction unit mode is enabled]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the triangular partitioning features of Toma as above, for increased coding performance for a lower algorithmic complexity and better hardware friendliness (Toma, 10 Closing Remarks).
However, Abe and Toma do not explicitly disclose wherein the obtaining of, from the bitstream, the partition shape information comprises:
comparing a size of the current block with a first threshold value; and when a result of the comparing satisfies a preset condition, obtaining, from the bitstream, the partition shape information for the current block.
Blaser1 teaches wherein the obtaining of, from the bitstream, the partition shape information comprises: comparing a size of the current block with a first threshold value; and when a result of the comparing satisfies a preset condition, obtaining, from the bitstream, the partition shape information for the current block [Pgs. 6-7, geo_size_check, as present condition comparing CU width and height, as size of current block, with first threshold value GEO_CU_W_GEQ value, returning TRUE to obtain partition shape information geo_cu_flag].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser1 as above, to improve motion compensation across face boundaries in 360-degree video requiring no additional signalizing (Blaser1, 1 Introduction).

Regarding claim 20, Abe, Toma, and Blaser1 disclose the image decoding method of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Blaser1 teaches wherein the comparing comprises comparing the size of the current block with a second threshold value, and the obtaining of, from the bitstream, the partition shape information comprises, when the result of the comparing between the size of the current block and the first threshold value, and a result of the comparing between the size of the current block and the second threshold value satisfy the preset condition, obtaining the partition shape information from the bitstream [Pgs. 6-7, geo_size_check, as present condition comparing CU width and height, as size of current block, with second threshold value GEO_CU_H_GEQ, returning TRUE to obtain partition shape information geo_cu_flag].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser1 as above, to improve motion compensation across face boundaries in 360-degree video requiring no additional signalizing (Blaser1, 1 Introduction).

Regarding claim 22, Abe, Toma, and Blaser1 disclose the image decoding method of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Blaser1 teaches wherein the first threshold value is equal to the second threshold value [Pgs. 21, GEO_CU_W_GEQ/ GEO_CU_H_GEQ values both set to 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser1 as above, to improve motion compensation across face boundaries in 360-degree video requiring no additional signalizing (Blaser1, 1 Introduction).
However, neither Abe, Toma, nor Blaser1 teach or suggest wherein the first threshold value is greater than the second threshold value.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to derive the first threshold value is greater than the second threshold value. Applicant has not disclosed that having the first threshold value is greater than the second threshold value provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the first threshold value being equal to the second threshold value because both first and second threshold values serve the same function of restricting triangular partitioning to certain sizes of current blocks. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made for the first threshold value is greater than the second threshold value, since it has been held that discoving an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Abe with to obtain the invention as specified in claim 22.

Regarding claim 24, Abe and Toma disclose the image decoding method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Toma teaches the image decoding method further comprises reconstructing the current block according to the merge mode using a differential motion vector [Pg. 13, Table 4, two motion vectors are derived from motion vector candidate list obtained from merge candidate list in skip/merge mode, based on syntax element triangle_idx, indicating two triangular movement vectors are signaled].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the triangular partitioning features of Toma as above, for increased coding performance for a lower algorithmic complexity and better hardware friendliness (Toma, 10 Closing Remarks).
However, Abe and Toma do not explicitly disclose wherein, when a prediction mode of the current block is a merge mode using a differential motion vector, the partition shape information is not obtained from the bitstream.
Blaser1 teaches wherein, when a prediction mode of the current block is a merge mode using a differential motion vector, the partition shape information is not obtained from the bitstream [Pgs. 8, when geo_cu_flag is 0, merge_flag is obtained].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser1 as above, to improve motion compensation across face boundaries in 360-degree video requiring no additional signalizing (Blaser1, 1 Introduction).

Regarding claim 30, claim 30 is drawn to an image encoding method having limitations similar to the image decoding method of using the same as claimed in claim 18 treated in the above rejection. Therefore, method claim 30 corresponds to method claim 18 and is rejected for the same reasons of obviousness as used above.

Claims 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2019/039324 A1) (hereinafter Abe), Toma et al., “Description of SDR video coding technology proposal by Panasonic,” Joint Video Exploration Team (JVET), JVET-J0020, 10-20 April 2018 (hereinafter Toma), and Blaser et al., “Description of SDR and 360 video coding technology proposal by TWTH Aachen University,” Joint Video Exploration Team (JVET), JVET-J0023, 2018-04-02 (hereinafter Blaser1) in view of Blaser et al., “CE10: Results on Geometric Partitioning (Experiments 3.2a – 3.2c),” Joint Video Exploration Team (JVET), JVET-L0417, 2018-09-26 (hereinafter Blaser2).

Regarding claim 19, Abe, Toma, and Blaser1 disclose the image decoding method of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Blaser1 teaches wherein the obtaining of, from the bitstream, the partition shape information comprises, when a height of the current block is greater than the first threshold value and a width of the current block is greater than the first threshold value, obtaining the partition shape information from the bitstream [Pgs. 6-7, geo_size_check, as present condition comparing CU width and height, as size of current block to be greater than first threshold GEO_CU_W_GEQ/ GEO_CU_H_GEQ values, returning TRUE to obtain partition shape information geo_cu_flag].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser1 as above, to improve motion compensation across face boundaries in 360-degree video requiring no additional signalizing (Blaser1, 1 Introduction).
However, Abe, Toma, and Blaser1 do not explicitly disclose when a height of the current block is smaller than the first threshold value and a width of the current block is smaller than the first threshold value, obtaining the partition shape information from the bitstream.
Blaser2 teaches when a height of the current block is smaller than the first threshold value and a width of the current block is smaller than the first threshold value, obtaining the partition shape information from the bitstream [Pg. 2, checking that size w x h < 16x16, and outputting templates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser2 as above, allowing for geometric partitioning to be used for all blocks between the sizes 8                        
                            ×
                        
                    8 up to 128                        
                            ×
                        
                    128 (Blaser2, 1 Introduction).

Regarding claim 21, Abe, Toma, and Blaser1 disclose the image decoding method of claim 18, and are analyzed as previously discussed with respect to the claim.
However, Abe, Toma, and Blaser1 do not explicitly disclose the particulars of claim 21.
Blaser2 teaches wherein the comparing of the size of the current block with the second threshold value comprises comparing a value obtained by multiplying a height of the current block by a width of the current block with the second threshold value [Pg. 2, checking that size w x h is less than or greater than a threshold size, and outputting templates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Abe with the size comparison and geometric partitioning features of Blaser2 as above, allowing for geometric partitioning to be used for all blocks between the sizes 8                        
                            ×
                        
                    8 up to 128                        
                            ×
                        
                    128 (Blaser2, 1 Introduction).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein the obtaining of, from the bitstream, the partition shape information comprises, when a prediction mode of the current block is not an inter-intra combination mode, obtaining the partition shape information from the bitstream as claimed in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487